The Court.
Bill filed by a surviving partner against the administrator of his deceased partner for an accounting. The complaint alleged that there never had been any settlement or accounting between the plaintiff and the deceased before the death nor since with the defendant.
Section 1585 of Code of Civil Procedure gives' to the surviving partner ample power to take possession of the property of the partnership and wind up its affairs. It necessarily follows that he does not need the interposition of a court of equity to aid him in doing that which he has ample authority to do himself.
Judgment affirmed,
Thornton, J., dissented.